DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 08/24/2021 has been acknowledged. 

Amendment Summary
Claims 1, 19, 27, and 29 are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-30 have been considered but they are not persuasive and they are moot since the amended independent claims have changed the scope of the claims .The amended claims have been analyzed below and rejected with the same references used for the previous OA. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19, 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng (US 2018/0124718 A1).

Regarding Claims 1,  27
Ng discloses a method of wireless communication performed by a node (Fig.1(106)) in a multi-hop network (See [0059]; [0077]; [0114]; Relay node could operate in an multi-hop network), comprising:

receiving a configuration for a notification signal (See [Abstract]; [0005-0006]; Fig.13(1315); [0060]; [0109]; received configuration to monitor references signals from ABS), 
               wherein the configuration indicates 
a receive (RX) resource (See Fig.10A(1015); [0091]; resources configuration received) to be used by the node to monitor for the notification signal (See Fig.10A(1015); [0005]; [0091]; a relay node (RN) includes a transceiver configured to receive, from an anchor base station (ABS), a synchronization signal burst comprising a plurality of synchronization signal blocks, each of the plurality of synchronization signal blocks transmitted using a set of channel resources) and a transmit (TX) resource to be used by the node to transmit the notification signal (See Fig.13(1315); [0006];  [0092]; [0109];  ABS configures RN to transmit SS blocks or discovery signals using a set of channel resources)    

RX resource and the TX resource are included in a time period (See Fig.6; [0077]; [0091-0092]; RX and TX are included in timing period) that also includes one or more other RX resources and one or more other TX resources (See {0091-0092]; A synchronization signal resource is defined by a combination of one or more of time, frequency, or spatial (beam) resources)  to be used by one or more other nodes in the multi-hop network for the notification signal (See Fig.6; [0057]; [0091-0092]; RN and ABS may share same timing resources);

and

and wherein the RX resource and the TX resource are time aligned with the one or more other RX resources and the one or more other TX resources (See Fig,.4; [0072-0073]; OFDM characteristic); and

refraining from transmitting or receiving in any resources within the time period
except for the RX resource and the TX resource (See Fig.6; [0057]; [0091-0092]; RN uses scheduled timing to receive and to  transmit associated with RRC) .




Regarding Claims 19, 29
Ng discloses a method of wireless communication performed by a triggering node (Fig.1(101)) in a multi-hop network (See [0059]; [0077]; [0114]; Relay node could operate in an multi-hop network), comprising:

transmitting a configuration for a notification signal  (See [Abstract]; [0005-0006]; Fig.13(1315); [0060]; [0109]; transmit configuration for RN to monitor references signals from ABS), 

              wherein the configuration
indicates a set of receive (RX) resources (See Fig.10A(1015); [0091]; resources configuration received)  to be used by a corresponding set of nodes to
monitor for the notification signal (See Fig.10A(1015); [0005]; [0091]; a relay node (RN) includes a transceiver configured to receive, from an anchor base station (ABS), a synchronization signal burst comprising a plurality of synchronization signal blocks, each of the plurality of synchronization signal blocks transmitted using a set of channel resources) and a set of transmit (TX) resources to be used by the corresponding set of nodes to transmit the notification signal (See Fig.13(1315); [0006];  [0092]; [0109];  ABS configures RN to transmit SS blocks or discovery signals using a set of channel resources)    , 

             wherein the set of RX resources and the set of TX resources are time aligned (See Fig,.4; [0072-0073]; OFDM characteristic); and included in a time period (See Fig.6; [0077]; [0091-0092]; RX and TX are included in timing period) during  node, in the set of nodes, is configured (See Fig.6; [0057]; [0091-0092]; RRC is used) to refrain from transmitting or receiving on any resources (See Fig.6; [0057]; [0091-0092]; RN uses scheduled timing to receive and to  transmit associated with RRC) .other than a respective RX resource and a respective TX resource configured for that node (See Fig.6; [0057]; [0091-0092]; RN uses scheduled timing to receive and to  transmit associated with RRC) ; and

transmitting the notification signal to one or more nodes in the multi-hop
network (See Fig.13(1315); [0006];  [0092]; [0109];  ABS configures to transmit SS blocks or discovery signals using a set of channel resources To RN)    .




Allowable Subject Matter
Claims 2-18 and 20-26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646